Case 1:20-cv-20812-KMW Document 69 Entered on FLSD Docket 12/08/2020 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-20812-CV-WILLIAMS/TORRES

  TERRA’S GARDEN, LLC,

        Plaintiff,

  v.

  CONTINENTAL CASUALTY COMPANY,

        Defendant.

  ___________________________________________/

                       REPORT AND RECOMMENDATION
                      ON PLAINTIFF’S MOTION TO DISMISS

        This matter is before the Court on Terra’s Garden LLC’s (“Plaintiff”) renewed

  motion to dismiss without prejudice. [D.E. 58].1 In its response to the motion,

  Continental Casualty Company (“Defendant”) does not oppose the motion but asks

  the Court to place certain conditions on Plaintiff’s eventual refiling of the suit [D.E.

  67], and Plaintiff agrees to most of these conditions in its reply [D.E. 68].       We

  therefore recommend that Plaintiff’s motion to dismiss be GRANTED without

  prejudice subject to the conditions the parties have agreed upon and further

  conditioned upon any refiling of the suit being in this District and subject to Federal

  Rule of Civil Procedure 41(d)(1)-(2).




  1    The Honorable Kathleen M. Williams referred the motion to the Undersigned
  Magistrate for disposition on November 19, 2020. [D.E. 64].
Case 1:20-cv-20812-KMW Document 69 Entered on FLSD Docket 12/08/2020 Page 2 of 2




        Pursuant to Local Magistrate Rule 4(b), the parties have five (5) days from

  service of this Report and Recommendation within which to file written objections, if

  any, with the District Judge. Failure to timely file objections shall bar the parties

  from de novo determination by the District Judge of any factual or legal issue covered

  in the Report and shall bar the parties from challenging on appeal the District

  Judge’s Order based on any unobjected-to factual or legal conclusions included in the

  Report. See 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton v. Rowell, 2017

  WL 443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Soc. Sec., 2016 WL 7321208

  (11th Cir. Dec. 16, 2016).

        DONE AND SUBMITTED in Chambers at Miami, Florida, this 8th day of

  December, 2020.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




                                             2
